DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Pursuant to the amendment filed January 6, 2021, claims 1-4, 13, 14, 35, and 36 are pending in the application.  The applicant has not amended any claim.  The applicant has submitted arguments. 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 13, 14, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson US (2012/0168240 A1).
	Regarding claim 1, Wilson discloses:
a moving toy device for amusement of a person or a pet ([0062]; because this language addresses intended use, it is not limiting), the device comprising:

an electric motor for affecting physical movement of the device ([0096]; FIG. 3:  322, 324);

a sensor for producing an output signal responsive to a physical phenomenon ([0011], [0042], [0107], [0110]; FIG. 1:  112; FIG. 6);
a rechargeable battery for powering the device ([0051], [0094]; FIG. 1:  124; FIG. 3:  316); 

a battery charger connected for charging of the rechargeable battery (FIG. 1:  128);

Wilson does not explicitly disclose a connector coupled to the battery charger for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power, but Wilson does disclose a battery charger for charging of the rechargeable battery ([0051]; FIG. 1:  124, 128), and Wilson does disclose that the battery charger is electrically coupled to the rechargeable battery ([0051]; FIG. 1:  124, 128), all of which suggests that the device of Wilson comprises a connector coupled to the battery charger for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power for the benefit of electrically coupling the battery charger to the rechargeable battery to enable the battery charger to charge the rechargeable battery;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the device of Wilson in the foregoing manner because that would have enabled the battery charger to be electrically coupled to the rechargeable battery to enable battery charger to charge the rechargeable battery;

and a ball-shaped enclosure housing the rechargeable battery, the battery charger, the connector, the electric motor, and the sensor ([0008], [0062]; FIG. 3), 

wherein the electric motor is controlled or activated in response to the output signal ([0058], [0102], [0107], [0126], [0151]).

Regarding claim 2, Wilson discloses:

in the enclosure software and a processor for executing the software ([0039]; FIG. 1:  104, 114), 

the processor coupled to the electric motor and to the sensor for activating or controlling the electric motor in response to the output signal ([0054], [0055]).

Regarding claim 3, Wilson discloses that the sensor is a light sensor, force sensor, or pressure sensor.  ([0042])
Regarding claim 13, Wilson discloses that the sensor comprises, consists of, or is based on, a motion sensor that produces an output signal responsive to the motion of the device.  ([0042], [0057], [0058], [0060], [0102], [0107], [0126], [0151], [0159])
Regarding claim 14, Wilson discloses that the sensor comprises, consists of, or is based on, a position sensor that produces an output signal responsive to the position of the device.  ([0042], [0058], [0060], [0110], [0111]; FIG. 6)
Regarding claim 36, Wilson discloses that the device is further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal.  ([0042], [0058], [0107], [0108], [0110], [0118], [0126], [0128], [0186], [0192])

6.	Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson in view of Roth (US 5,701,058).
	Regarding claim 4, Wilson does not disclose that the sensor is a light sensor that comprises one or more photocells.
	Roth, addressing the same problem of how to configure a light sensor, teaches a light sensor that is a photocell (col. 3, lines 6-19) for the benefit of enabling the light sensor to detect ambient light in the surroundings of the light sensor (col. 3, lines 6-19).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Roth with the device of Wilson because that would have enabled the device to detect ambient light in the surroundings of the light sensor.

7.	Claim 35 is rejected under Wilson in view of Rudell (US 2005/0288133 A1).
	Regarding claim 35, the above combination does not disclose that the enclosure is configured, dimensioned, formed, or structured as a game ball that is a cricket ball, baseball, basketball, football, soccer ball, tennis ball, rugby ball, golf ball, or volleyball ball.
	Rudell, in the same field of ball-shaped devices, teaches a game ball that counts the number of times players hit the ball ([0001]), wherein the enclosure is configured, dimensioned, formed, or structured as a game ball that is a soccer ball ([0017]; FIG. 2) for the benefit that the ball automatically counts the number of times the ball makes contact with another object such as a player of the game ([0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Rudell with the device of Wilson because that would have enabled the device to automatically count the number of times the device makes contact with another object such as a player of a game.






Response to Arguments
8.	The applicant's arguments, filed March 9, 2021, have been fully considered, but they are not persuasive.
	The applicant traverses the rejection of claims 1-4, 13, 14, 35, and 36.
	Against the rejection of the claims, the applicant argues that the Action is based on the document 2012/0168240 Al, which was filed on January 3, 2012. However, the application claims priority to provisional application 61/467,615 which was filed on March 25, 2011. Further, this is a pre-AIA  application, as stated in section 1 of the Action.  As such, the Wilson reference cannot be used as prior art to the present application.
	Regarding this argument, the effective filing date of the reference Wilson et al. (US 2012/0168240 B2) relates back to January 5, 2011, the date of provisional applications US 61/430,023 and US 61/430,028.  January 5, 2011, is earlier than March 5, 2011, the priority date of the current application.
The authority for this determination of the effective filing date of the reference is provided by, at least, In re Giacomini, (Fed. Cir. 2010), which holds that subject matter in a reference relates back to its provisional application filing date if the provisional application provides written description support for the claimed subject matter in accordance with section 35 U.S.C. 119(e).  For this reason, the Wilson reference is valid prior art regarding the claimed invention.





Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689